Citation Nr: 1645905	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-33 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to June 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the San Diego, Department of Veterans Affairs (VA) Regional Office (RO).  The case is currently under the jurisdiction of the Oakland, California, RO.  In June 2015 and July 2016 the case was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to this claim.

Service Connection for Diabetes Mellitus

The Veteran's sole theory of entitlement to the benefit sought herein is one of presumptive service connection under 38 U.S.C.A. §  1116 (i.e, that the disease is due to presumed exposure to herbicides based on service in Vietnam).  It is not in dispute that he has a diagnosis of type 2 diabetes.  If his exposure to herbicides were to be established, such would be dispositive.

The Veteran asserts he was exposed to herbicides while serving on the U.S.S. Renshaw.  He alleges that he set foot on Vietnam while serving as a bow hook on a motor launch that motored to the Saigon Pier to pick up a South Vietnamese interrogation officer.  He states that he had to jump on the pier and tie up the motor launch while they waited for the officer.  While the evidence in the record includes a notation that a South Vietnamese officer was brought onto the U.S.S. Renshaw while the Veteran was assigned to that ship, nothing in the record indicates that such officer was brought in the manner the Veteran describes (or that the Veteran participated in the process).  Additional details in the matter would likely be verifiable, at least in part, by a review of information entered in deck logs (including notation of a launch being dispatched from the ship to pick up the officer, and perhaps the number and ranks (if not the actual names) of the seamen (and perhaps officer) assigned to such detail.  The Veteran states that the ship anchored in Saigon Bay and was within 1/2 mile of the beach.  It has been verified that he served aboard the U.S.S. Renshaw from November 1964 to June 1966, and that the ship anchored in the official waters of the Republic of Vietnam from July 28, 1965, to August 10, 1965, and from August 16, 1965 to September 10, 1965.  

Under the U.S. Court of Appeals for Veterans Claims (Court) decision in Gray v. McDonald, 27 Vet. App. 313 (2015), the Board is tasked with determining both whether the Veteran actually set foot in Vietnam (in the manner/for the purpose he has described) and whether the ship on which a Veteran served operated in the inland waterways of Vietnam (exposing those aboard to airborne sprayed herbicides).  These facts cannot be definitively determined based on evidence currently in the record, and exhaustive development for information that would enable such determinations is necessary.  [In Gray the Court held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regard to offshore areas not traditionally considered inland waterways (based essentially on the ship's proximity to areas where spraying may have occurred).]
For that determination (based on the Veteran's report of the ship anchoring within a 1/2 mile of the beach), information regarding the Renshaw's routes through the waters of Vietnam while the Veteran was on board and where it anchored while he was on board is needed. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development for information that would serve to corroborate the Veteran's account that he served on land in Vietnam by virtue of being detailed to assist in bringing (by launch sent from his ship to shore) a Vietnamese officer who was attached to the ship for interrogation duties, including information bearing on the manner in which the Vietnamese officer was brought aboard the U.S.S. Renshaw (i.e., by launch from the ship, as described, or by other means, e.g., helicopter or boat sent from shore) and well as any information bearing on whether or not the Veteran participated in the process (while sources searched might not provide the actual names of those participating, if the number and rank(s) of those participating is given, it may be possible to extrapolate from that information whether or not the Veteran's accounts of his participation may reasonably be conceded to be credible).  The search for information must include the deck log entries for the U.S.S. Renshaw (with the parameters of the search encompassing the period when that ship was anchored in official waters of Vietnam, and in particular the entry date for the notation in the record indicating that a South Vietnamese officer came aboard the ship).

The development should also include for information bearing on the exact location of the U.S.S. Renshaw (in relation to its proximity to the Republic of Vietnam) from July 28, 1965, to August 10, 1965, and from August 16, 1965, to September 10, 1965, to include deck logs, unit histories, etc, in accordance the Court's ruling in Gray. If the information sought is unavailable (cannot be obtained) there should be explanation in the record why that is so, with the scope of the search described.

2.  The AOJ should also contact the appropriate agency (Federal records repository or certifying military agency, to include the relevant service departments (in this case, the United States Navy, National Archives Modern Military Branch, National Personnel Records Center (NPRC), Joint Service Records Research Center (JSRRC)) to determine whether the routes of the U.S.S. Renshaw through the official waters of Vietnam while the Veteran was aboard the ship ever placed it in officially recognized inland waters of Vietnam or in a harbor or in sufficiently close proximity to Vietnam's shore as to create a risk of exposure to airborne herbicides.  If possible, the closest distance the Renshaw came to land in Vietnam should be established for the record. 

3. The AOJ should then make a formal findings of fact for the record regarding: (a) Whether or not the Veteran actually set foot on land in Vietnam as alleged (or whether his accounts of such are deemed not credible) and (b) Whether or not while the Veteran was on board the Renshaw when it was in waters where exposure to airborne herbicides was a reasonable possibility.  The AOJ should prepare a listing of the evidence considered in connection with these determinations. 

4. The AOJ should then review the record and readjudicate the claim in light of the factual determinations made.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

